DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 19 May 2020 has been accepted and entered. Claims 1-22 are canceled. New claims 23-44 are pending.
Claim Objections
Claims 25 and 26 are objected to because of the following informalities: 
With respect to claim 25, line 4 recites “the second area of the beam”. There is insufficient antecedent basis for this term. 
With respect to claim 26, line 4 recites “a four sensor”, which appears to be a typographical error, which should state “a fourth sensor”.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 23, 24, and 29-44 are allowed.
Claims 25 and 26 contain minor informalities as set forth above (See “Claim Objections”). Claims 27 and 28 are objected to for reasons of dependency.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art appears to be Gauch et al. (WO 2019/048657 A1, all references are directed to the enclosed machine translation). Gauch discloses a beam monitoring system (par. [0002, 0004]) comprising a beam separating element (14, par. [0048]) for separating a first sub-beam toward a sensor (position sensor, 11). Between the beam splitter and the sensor, Gauch discloses a beam shaper (13). The sensor detects spatially-resolved intensity of the beam from the beam shaper (par. [0054]) and when the intensity distribution of this beam varies from that of an expected intensity distribution, the position of the laser can be determined (par. [0055]).
With respect to claims 23, 39, and 43, Gauch does not disclose the formation of a second sub-beam directed towards a second sensor, wherein relative intensities of the first and second sub-beam are determined by a spatial position at which the incident laser beam is incident upon the beam separating element.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	12 January 2022